887 So.2d 418 (2004)
In the Interest of B.T. and D.T., minor children.
E.T., Appellant,
v.
Department of Children and Family Services, Appellee.
No. 2D03-5781.
District Court of Appeal of Florida, Second District.
October 27, 2004.
Rehearing Denied December 6, 2004.
Frank D.L. Winstead of Winstead Law Offices, New Port Richey, for Appellant.
Bernie McCabe, State Attorney, and Kerya Koeut, Assistant State Attorney, Clearwater, for Appellee.
WHATLEY, Judge.
The Mother, E.T., appeals the termination of her parental right to D.T. and B.T. We reverse.
*419 The problem in this case is that the trial court failed to make any findings of fact or conclusions of law. The twelve-page final judgment terminating the Mother's parental rights was submitted by counsel for the Department of Children and Family Services (DCF). It was signed by the trial court on the day it was submitted. The only changes were nonsubstantive. Perlow v. Berg-Perlow, 875 So.2d 383 (Fla.2004), has cautioned against such conduct. See also Walker v. Walker, 873 So.2d 565 (Fla. 2d DCA 2004).
DCF, in an attempt to distinguish Perlow, argues that Perlow only applies to family law matters and that the final judgment was only twelve pages in length.[1] These assertions are rejected.
We take no position on the merits of this appeal but are compelled to reverse the final judgment and remand for a new hearing.
Reversed and remanded.
FULMER and VILLANTI, JJ., Concur.
NOTES
[1]  In Perlow v. Berg-Perlow, 875 So.2d 383 (Fla.2004), the final judgment was twenty-five pages.